DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 3/21/2022 and 5/25/2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-15, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 21, the claimed invention is to an article comprising an optical element disposed on a surface of the article. It is not clear if the claimed invention is to an article or an optical element disposed on an article. In other words it is confusing to claim an article and state there is an optical element on the article because if the optical element is on the article it is not part of the article. Some suggested language to fix this issue would be “an article with an optical element comprising the optical element disposed on a surface of the article,” “an object comprising an optical element disposed on a surface an article,” “an article comprising an optical element disposed on a surface of an object.”
Further regarding claims 1 and 21, it is not clear what is intended by the term “wherein a total number of the at least one layer in region A.” If this is intended to mean all the layers in the three regions correspond, if each layer in the regions corresponds to a layer in another region, if only at least one layer in each of the regions must correspond. 
Further regarding claims 1 and 23, regions A and B are only required to have a single layer so it is not clear how a single layer can terminate at a different point than other non-existent layers or the same point of other non-existent layers. If the regions should have more than one layer, the claim should positively state this limitation. 
Regarding claim 14, the term “limited iridescence” in claim  14 is a relative term which renders the claim indefinite. The term “limited iridescence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how iridescence is measured or at what measurement the color would be considered to have limited iridescence.
Regarding claim 15, it is not clear if the article is to the entire claimed invention or if the article refers to the object onto which the optical element is disposed.
The remaining claims are rejected for depending on claim 1 or 21.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-15, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marietti et al. (US Pub. 2003/0031842 A1).
Regarding claims 1, 2, 5, 21-24, , Marietti discloses an article with a patterned appearance with visually observable contrast between one or more generally transparent thin film coatings deposited over a substrate (article) (abstract). At least one of the deposited coatings exhibits a reflected color and/or contrast and visible differing transmitted color and/or contrast or a plurality of coatings together exhibit different reflected colors and/or contrasts (structural color) where at least one of the coatings exhibits a reflected or transmitted color which differs from the reflected or transmitted color of the other coating(s) (abstract and [0002]). The at least one coating exhibits a first reflected and/or transmitted color at a first thickness and a second reflected and/or transmitted color at another thickness ([0010]) where the thickness may be varied during the coating deposition step, removing part of the coating, or through using a mask ([0011]). The pattern formed by the different thickness coatings may be any pattern including graphic representations, text, decorative images, or a plurality of images ([0019]). As shown in Fig. 5, the coating may be thinned in a tapered manner to achieve the different color effect. Although the middle of the coating in Fig. 5 is thinned Marietti describes in other embodiments where the middle has less thickness that the configuration may be reversed ([0025] and [0030]) so that it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the outer regions may be thinned instead of the middle region as taught in Marietti that the configurations may be reversed ([0025] and [0030]). 
Marietti does not specifically disclose the two outer regions having different cross sections. However, Marietti discloses that the pattern formed by the different thickness coatings may be any pattern form including graphic representations, text, decorative images, or a plurality of images ([0019]). Further, Marietti teaches the article is not limited to an article coated with a single layer where the article may have one or more layers each of which may include several portions of differing thickness to provide an article having an unlimited number of color or tints ([0032] and see for example, [0033]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the outer regions may have any desired length and cross-section including different lengths and cross-sections to form a desired pattern that has different colors or different shapes and/or sizes as taught in Marietti so that any desired pattern may be formed ([0019] and [0032]). Marietti does not specifically disclose the outer regions having one region where the layers all terminate at the same point and another region where at least one layer terminates at a different point than the remaining layer. However, Marietti discloses various embodiments to change the interference effect of an article including removing a portion of a coating or removing a layer of the coating to achieve a new effect (see Fig. 4 and [0026]-[0027]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the coatings in one of the outer regions could be terminated before the remainder of the coating layers to achieve a different optical effect.
Specifically regarding claims 13 and 21, Marietti does not specifically disclose the thickness of the layers being different in the two outer regions. However, Marietti teaches that different color effects are achieved through thinning layers one or more times to achieve a desired patterned appearance ([0010]-[0011]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the two outer regions in Marietti to have different thicknesses as a matter of design choice to have two regions with different color effects ([0019] and [0032] and see [0033] which teaches specific coating thickness and the different colors achieved). 
Regarding claims 7-9 and 25, Marietti discloses the thinned layer will taper into the next region so that the thickness of the first transition edge will be greater than a first or third boundary point (see Fig. 5 and the discussion above, paragraph 40 that it would be obvious to reverse the configuration so that the middle region is the thickest region which then tapers down to the outer regions). 
Regarding claims 10 and 11, Marietti teaches the article of claim 1 as discussed above. Marietti does not specifically disclose a layer or an outer region that thins in a stair-step manner as claimed. However, Marietti discloses that there may be several portions of differing thickness to provide an unlimited number of color or tints in the pattern ([0032]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that one of the outer regions in Marietti could contain multiple portions which thin as the portions approach the edge or thin in a stair-step manner as a way to achieve different color or tints on the outer region as taught in Marietti.
Regarding claim 12, Marietti teaches the article of claim 1 as discussed above. Marietti further teaches outer regions that are thinner than the middle region (see discussion above, paragraph 40). Marietti further disclose titanium dioxide coatings where a 515 angstrom coating will appear silver, a 1285 angstrom coating will appear gold, and a 2313 coating will appear fuchsia ([0033]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the coating thickness may be modified to achieve different colors including where the coating is 5 to 90% the thickness of another portion of the coating, for example where the thinned coating is silver or gold and the middle portion is fuchsia (22% or 56% for the thinner coating versus the middle portion). Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the different thickness of a coating to achieve a desired color effect involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claim 14, Marietti does not specifically disclose the structural colors being multi-hued with limited iridescence. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that any of the regions could have different thicknesses in the region to achieve different color effects where Marietti teaches that any pattern may be designed and that different portions of the article may have different coating thicknesses to achieve different colors and tints ([0019] and [0032]).
Regarding claim 15, the substrate in Marietti is flat (Figs. 2-5). Further the coatings are on the order of less than 1 mm so the entire article would be considered flat (see [0033], [0051], [0062], and [0067]).
In the alternative, claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marietti as applied to claim 1 above, and further in view of Kim (US Pub. 2020/0290311 A1).
Marietti discloses the article of claim 1 as discussed above.
To the extent Marietti is not considered to disclose a structural color that is multi-hued, Kim discloses a decoration element which includes a color developing layer which comprises a light reflective layer and light absorbing layer which is on a pattern layer that is on a substrate (article) (abstract, [0145], and [0226]). Kim discloses the decorative member displaying dichroism through the use of convex and concave portions ([0154]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that one of the regions in Marietti could be given convex and concave portions as taught in Kim to give the region a dichroic effect (Kim, [0152]).

Double Patenting
Applicant is advised that should claim 13 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant’s arguments, see page 10, filed 5/25/2022, with respect to the 35 USC 102 and 103 rejections over Kim have been fully considered and are persuasive.  The 35 USC 102 and 103 rejections over Kim alone has been withdrawn. 
Applicant's remaining arguments filed 5/25/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 112 rejections over the claims, Applicant argues the term “limited iridescence” is defined on pages 33 and 34 of the instant Specification. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a definition for the term limited iridescence) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Examiner is unable to locate a single definition for the term. There appears to be many examples as to embodiments that apply to the term and no limitation as to those being the only embodiments. Therefore, it is not clear how the term is defined.
Regarding the 35 USC 103 rejection over Marietti, Applicant argues Marietti discloses different colors when viewed under transmitted and reflected light but does not disclose different colors between regions when viewed under the same light conditions and argues the thinning in Marietti does not teach different structural colors. Applicant argues the different patterns taught in Marietti would not result in a person of ordinary skill in the art understanding that regions can have different cross-sections or boundaries. 
Examiner respectfully disagrees. The article in Marietti is specifically to patterned coatings. An article that only changes appearance in transmitted versus reflected light is not a patterned coating but rather a coating that has a solid appearance in transmission and different solid appearance in reflectance. A patterned appearance would mean the surface of the article changes its appearance at a single viewing angle so that a pattern may be observed. Marietti specifically discloses that the article has a visually observable contrast between coating deposited over a substrate or between coatings deposited over a substrate and uncoated surfaces of the substrate to provide a patterned surface where the coatings exhibits reflected and transmitted colors which differs from the reflected or transmitted color of the other coated or the uncoated surface ([0002] and [0029]). Thus, although the coating may allow for the transmitted and reflected color on a single region to appear different, Marietti also discloses that the transmitted/reflected color will be different between regions ([0008]). Marietti further discloses the various ways that this difference in color may be achieved including providing coatings at different thicknesses, patterning the coating, or having an uncoated portion of the substrate, ([0010]-[0011], [0026], [0030]-[0033], and [0039]). Marietti also discloses that that the articles may have one or more coating each of which may include several portions of differing thickness to provide an article having an unlimited number of colors or tints in the pattern form to provide multicolored pattern forms of great complexity.  Marietti discloses regions with coatings of different thicknesses including where the coating is patterned so that boundaries would be different. All these teaching are considered to provide one of ordinary skill in the art with enough information to form the claimed invention as a matter of design choice depending on the colors and pattern desired for an article including choices where coating boundaries and cross-sections. 
Thus, for the reasons discussed above, the 35 USC 103 rejection over Marietti and Marietti is respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783